EXHIBIT 10.21

AMENDMENT NUMBER 1

TO THE

OCCIDENTAL PETROLEUM CORPORATION

SUPPLEMENTAL RETIREMENT PLAN II

WHEREAS, Occidental Petroleum Corporation (the “Company”) maintains the
Occidental Petroleum Corporation Supplemental Retirement Plan II (the “SRPII”),
the purpose of which is to provide eligible employees with benefits that would
otherwise be provided under the Company’s qualified plans but for the limits
imposed by law upon contributions to qualified plans;

WHEREAS, the SRPII is generally intended to comply with the requirements of
Section 409A of the Internal Revenue Code and related regulatory guidance
(“Section 409A”);

WHEREAS, certain participants who have entered into employment contracts have
benefits under the SRPII;

WHEREAS, it is desirable to amend the SRPII to ensure that these benefits do not
violate the requirements of Section 409A;

NOW, THEREFORE, effective as of 1st of January, 2005, the SRPII is hereby
amended as follows:

ARTICLE II

DEFINITIONS

1.         Section 1.2(b) of the SRPII is amended by adding the following new
paragraph at the end thereof:

Notwithstanding the foregoing or anything in the Plan to the contrary, no
provision of the Plan (including, without limitation, the permitted acceleration
provisions of Section 5.3(a)-(c)), or provision of an amendment to the Plan,
that (A) represents a material enhancement of the benefits or rights available
under the Occidental Petroleum Corporation Supplemental Retirement Plan (the
“Supplemental Retirement Plan”), or (B) adds a new material benefit or right
that did not exist under the Supplemental Retirement Plan shall apply with
respect to the Plan benefit of any Participant listed on Exhibit A hereto.

2.         Section 5.1(b) of the SRPII is amended by adding the following new
paragraph (3) at the end thereof:

(3)

No Participant listed on Exhibit B hereto shall be entitled to a distribution of
benefits under this Plan prior to the payment date specified in Exhibit B,
except in the event of such Participant’s death.



3.

Section 5.2(e) of the SRPII is amended by adding the following new paragraph (4)
at the end thereof:

(4)

In the case of a payment to a Participant listed on Exhibit B on the payment
date specified in Exhibit B, (A) the change in election must be made at least 12
months prior to such specified payment date and (B) the first payment under the
changed election must result in a deferral for a period of at least 5 years from
such specified payment date.

4.

The SRPII is amended by adding an Exhibit A thereto to read as follows:

EXHIBIT A

Participants with pre-October 4, 2004 Retainer Agreements

Axelson, Jr., C.J.

Doucet, M.J.

Freund, M.C.

Hull Jr., C.W.

Hurst III, J.L.

Lorraine, R.A.

Oenbring, P.R.

Vincent, P.G.

Watkins, A.A.

5.

The SRPII is amended by adding an Exhibit B thereto to read as follows:

EXHIBIT B

Participants with post-October 3, 2004 Retainer Agreements

Participant

Payment Date

Allen, J.M.

September 30, 2007

Bullock, B.J.

January 31, 2007

LaBelle, D.E.

August 31, 2008

Loving, R.P.

July 31, 2006

Schmitt, R.H.

December 31, 2007

Tayburn, J.W.

August 31, 2006

2



In Witness Whereof, the Company has caused this amendment to be adopted on its
behalf by the unanimous action of the Pension and Retirement Plan Administrative
Committee this ____ day of _______________, 2005.

Occidental Petroleum Corporation

Pension and Retirement Plan

Administrative Committee

 

Richard W. Hallock

 

Jim A. Leonard

 

Samuel P. Dominick

 

Anthony R. Leach

 

Robert E. Sawyer

 

Darin S. Moss

3